The future of Kosovo and the role of the EU (debate)
The next item is the report by Joost Lagendijk, on behalf of the Committee on Foreign Affairs, on the future of Kosovo and the role of the EU.
rapporteur. - (NL) Madam President, ladies and gentlemen, looking back on the position which this House has adopted with regard to Kosovo since 1999, there is only one conclusion possible to my mind. The present report is the logical culmination of a long process of deliberation in this House, with us having reached two main conclusions over the past two years.
The first conclusion is that maintaining the present status quo in Kosovo is not an option, as this would be undesirable, very much so. Secondly, and whether we like it or not, it is inevitable that Kosovo will come to enjoy a certain form of independence, although the precise definition of it is open to debate.
In my report, I have tried to summarise the effect this general position, this general conclusion will have in practice. In other words, what, according to this House, is the most desirable outcome of the deliberations in the Security Council about Kosovo's status?
Allow me to highlight a few key points. Kosovo must gain access to institutions such as the World Bank and the IMF in order to at last be able to tackle its economic problems and get its economy out of the doldrums.
Secondly, Kosovo's multi-ethnic character must be retained. This is, for the time being, best served by an international presence, both military and civil, the European Union, in other words. This leads me to conclude that the European Union has a key role to play once this status has been established. It is the European Union - we therefore - who have to ensure that the Kosovar authorities lead their country further towards a democratic multi-ethnic state that can eventually join the European Union, and, provided we are informed sufficiently and in good time, we in Parliament are prepared to make the necessary budget available for this role, for this task.
Finally, Kosovo is a unique case on account of the NATO intervention in 1990, but particularly on account of the fact that that part of Serbia has been under UN administration for nearly eight years. This also means that solutions for the current situation, which are now being sought, are unique and cannot be used to solve conflicts elsewhere in the world.
So far, probably the majority of this House are in agreement with me. What has happened in the past week, is that the discussion on this report has not focused on the content I have just outlined for you, but on the question of what label this desired situation should bear, in other words, of what word we want to use in order to describe this optimal situation following independence. Is it supervised independence, supervised sovereignty, or should we perhaps steer clear from using a label altogether?
To those who wish to keep their own counsel for the time being about how this situation should be described, I should like to say that, as I see it, it is of the utmost importance that the European Union should speak with one voice and present a united front, not only here in Brussels, but also in the Security Council in New York and not least in this House. If we are agreed on the end goal, why not say so? This will impact favourably on the difficult deliberations in Brussels and New York and it makes it more difficult for Russia - the great challenger of eventual independence - to play the European Union's Member States off against each other.
Another argument against providing clarity right now is the question as to why it is we in this House who have to lead the way, as to why we should be the first European institution to be so clear about the final outcome, and on that subject, I should like to say that, since last Monday, someone else has been taking over the lead, namely Martti Ahtisaari, the Secretary-General's special envoy, who said in his recommendation to the Security Council that 'the status of Kosovo should be independence supervised by the international community'.
The UN Secretary General, Mr Ban Ki-Moon, has wholeheartedly endorsed this conclusion. In other words, others are leading, and I think it only right that this House should spell out our wishes. This means that we need to support Ahtisaari's recommendation by clearly stating that, in our view, the best outcome of the process would be supervised sovereignty.
We, in this House, are parliamentarians, politicians. Diplomats we are not. I would be delighted if I could count on your support for my report in this plenary tomorrow. I will not rest until Parliament clearly states what in our view the end goal should be. This is, as I see it, sovereignty supervised by the EU. This is clarity to which the Kosovars are entitled, to which the Serbs are entitled and also to which the European public is entitled.
President-in-Office of the Council. (DE) Madam President, Commissioner, ladies and gentlemen, Mr Lagendijk, the process of determining the future status of Kosovo - the most urgent political problem in the Western Balkans at the present time - is entering its final, decisive stage. On 26 March, the United Nations Secretary-General forwarded the Comprehensive Proposal for a Kosovo Status Settlement of his Special Envoy, Martti Ahtisaari, to the UN Security Council in New York. The Special Envoy is due to explain his proposal in person to the members of the Security Council on 3 April.
The EU Ministers for Foreign Affairs examined the proposed solution in detail at the Council of 12 February. Expressing their full support to Mr Ahtisaari, they noted that the proposed status settlement was designed to promote in Kosovo a multi-ethnic and democratic society based on the rule of law. They also expressed their conviction that the Special Envoy's proposals create the basis for sustainable economic and political development in Kosovo and will contribute to strengthening the stability of the region.
Belgrade and Priština held further rounds of talks on the proposals in February and March, first at expert level and then, on 10 March, at the highest political level.
As a result of the talks, Mr Ahtisaari further extended some of the already far-reaching provisions for the protection of the Kosovo Serbs and the Serbian Orthodox Church.
On the whole, however, the talks revealed the differences between the two sides to be irreconcilable. Priština approved the status package in the end, whilst Belgrade rejected it. Subsequently, on 10 March, Mr Ahtisaari declared the talks at an end and announced his intention to forward his proposed status settlement immediately to the UN Security Council - quite rightly, in the opinion of the Presidency. After all, even if the negotiations were to continue for weeks or months to come, Belgrade and Priština are not moving any closer to a compromise solution that both sides can support, as one year's direct negotiations have shown. On the contrary, in the last round of negotiations, the positions of the two parties had become even more entrenched.
The forwarding of the proposed status settlement to the UN Security Council last Monday took the Kosovo status process into its final, decisive stage.
As Mr Lagendijk has just pointed out, it is essential that the EU introduce this stage by presenting a united front externally and speaking with one voice. The more visible the EU's unity, the smaller the risk of a permanent blockade in the Security Council. The Presidency of the European Union trusts that the Security Council will discharge its responsibility, and hopes for its timely endorsement of the proposal.
I should like to say a few words about the future role of the EU in Kosovo.
The EU is prepared to take on an important role in the implementation of the status settlement. Work by the EU to prepare our contribution to an international presence in Kosovo following the resolution of the status issue is making good progress.
The EU's preparatory work focuses on the following three fields. Firstly, on support for the proposed international civilian presence. The relevant EU preparatory team is working locally, including in close cooperation with KFOR, UNMIK and Kosovo's leaders, on targeted preparations for the establishment and inauguration of the International Civilian Office (ICO).
Secondly, our work focuses on preparations for the ESDP rule of law mission. We have already made great progress on these. We anticipate that the EU will be granted a mandate that includes monitoring and providing guidance and advice to the local authorities in the broader area of the rule of law. We also expect the mandate to cover executive powers in some fields relating to the police - including the maintenance of law and order in the case of disorder and gatherings of people - and to the judiciary and customs. Our planning is flexible and will be adapted to developments in the situation if necessary.
Thirdly, the preparatory work focuses on defining the prospect of Kosovo's EU membership and on support for its economic and social development.
In this context, we welcome Parliament's interest in Kosovo, which is also reflected in this draft report. Mr Lagendijk's report on the future of Kosovo and the role of the EU represents a valuable contribution to international efforts to promote a lasting solution to the Kosovo issue.
I should like to conclude by reiterating that the process of resolving the status of Kosovo is entering a decisive stage. This means the EU faces a twofold challenge. Firstly, maintaining unity in its search, together with its international partners, for a lasting solution for Kosovo, Serbia and the region as a whole; and, secondly, intensifying its preparations to support international efforts to implement Kosovo's status.
The Kosovo status settlement represents the end point in the dissolution of the former Yugoslavia. It is a unique case and, as such, cannot set any precedents for other 'frozen conflicts'. The status settlement is a fundamental precondition for stabilising Kosovo, Serbia and the region as a whole. As the conflicts of the 1990s have proved, sustainable stability in the Western Balkans is an issue central, not to say vital, to European security. As in other fields, our unity is key in achieving a lasting solution.
Member of the Commission. Mr President, Honourable Members, first of all let me thank and congratulate the rapporteur, Mr Lagendijk, and the Members for their substantive and intensive work on this report.
As I said here before, the report and proposal of the Special Envoy, Mr Ahtisaari, were handed to the Security Council on Monday. I join the UN Secretary-General, Ban Ki-moon, and the EU Presidency in supporting the report and the proposal put forward by Mr Ahtisaari.
I believe that we can all agree that in an ideal world, the two parties would have found an acceptable compromise between themselves. Over the past 14 months of negotiations, common ground was found on several practical aspects of the settlement. Unfortunately, Belgrade and Priština remained diametrically opposed on the core question of the status itself.
Mr Ahtisaari's proposal is designed to foster the building of a democratic, multi-ethnic society in Kosovo based on the rule of law. It contains wide-ranging provisions intended to secure the future of all communities in Kosovo, as well as protection of religious sites and cultural heritage.
As Mr Lagendijk rightly underlined, the essence of a decision on Kosovo is European unity, here and in New York. We need to support Mr Ahtisaari and his proposal with consistent determination in the UN Security Council. There is no gain in delaying the decision. The UN has been running Kosovo for eight years and, clearly, the status quo is not sustainable. Therefore I expect the Security Council to live up to its responsibilities in the spirit of responsible multilateralism and bring the process to an early and successful conclusion.
Once the status issue is settled, the implementation phase will start, which will of course bring its own genesis. Here too, the EU must work as one. The EU will have to play a leading role both in the running of international civilian missions and in support of Kosovo's European prospects. This will require deployment of all our instruments and considerable resources. We have no exit strategy, only an entry strategy, in the Western Balkans and in Kosovo.
Let me underline that local ownership and partnership with the international community is the key to success for status implementation. The EU and its international partners cannot substitute Kosovo's own efforts, neither in terms of political will nor in terms of resources. But we can assist, and the status settlement will not come for free.
Kosovo's financial needs after the granting of status cannot yet be fully known, but early estimates suggest that international assistance of around EUR 1.3 to 1.5 billion may be required for the first three years after the status settlement.
There will be four main areas to cover: Kosovo's share of the Yugoslav debt, the cost of status implementation, economic development needs and the cost of the international presence, including the planned ESDP mission, which is expected to be the largest civilian crisis management mission the European Union has ever undertaken. The EU's overall presence in Kosovo is likely to be in the order of 1500 to 2000 international staff.
We all know that the EU currently faces important foreign policy challenges in other theatres, including the Middle East, Afghanistan and Darfur. Kosovo is not the only funding priority. But Europe has a special responsibility in Kosovo, which is on our borders and is our future home territory. At the EU Foreign Ministers' meeting in Bremen on Friday, the Gymnich meeting, I will stress that resources cannot come from the EU budget alone. EU Member States and our partners in the international community must share responsibility. The Commission will put together a funding package that reflects the scale of our responsibility. I count on your support for this, because strong support from the budgetary authority is needed to put together a credible funding package.
A final word on Serbia: let me assure you that the EU remains fully committed to Serbia's EU prospects. We are ready to work with a new government towards this goal. It is now up to the new Government of Serbia to meet the conditions for resuming the negotiations on a stabilisation and association agreement with the European Union.
Strong engagement with Serbia is essential to bringing the status process to a successful conclusion. A Serbia that has confidence in its European future will be helped to overcome the legacy of the past.
draftsman of the opinion of the Committee on International Trade. - (DE) Madam President, I shall examine just a few of the points discussed in the Committee on International Trade. Having visited both parts of Kosovo several times myself - both Priština and Mitrovica - I am in a relatively good position to assess the situation. Our particular concern is that there be a very detailed analysis of the economic and commercial situation, as we believe that economic stability is the only way to achieve long-term security in the region as a whole.
The situation is extremely problematic. The infrastructures are very weak; key industries are in need of complete modernisation and renovation. There are SMEs that are very innovative but require a great deal more financial support, and there is a very young population that must be integrated and needs jobs. All of this is possible only within the framework of integration into the EU - not integration in the sense that we are appealing immediately for Kosovo's membership of the EU, but in the sense that we fully develop the concept of free trade areas, in particular, into one that really works. After all, agreements have already been signed with many of the Balkan countries; but these must really be functional.
We also strongly advocate that the excellent work the EU has done to date in the field of the fourth pillar, in particular, be carried over to the new structures, so that the systems do not require complete renewal.
on behalf of the PPE-DE Group. - (DE) Madam President, in 1912, Kosovo, a region with a 90% Albanian population, was annexed to Serbia without a referendum. It had a chequered fate, until, at the end of the 1980s, the war criminal Slobodan Milošević revoked Kosovo's autonomy in the Yugoslav Constitution. A brutal apartheid regime was installed: the Albanians were forbidden to attend kindergartens, schools and universities and to practise a profession. They were even forbidden to visit public swimming baths. The system was inconceivably cruel, something I saw at first hand.
There then followed the mass expulsion of 1998, which was only stopped following intervention by NATO, by which time the majority of the population had already been driven out of the country. The United Nations established an administration, and now we are on the brink of a new beginning. What could the future look like? If we do our duty, if we resolve the status issue quickly, consensually and in unison, and if the EU takes responsibility for an international presence in Kosovo, the country could become a multi-ethnic democracy with the most extensive minority rights in the world within a short space of time. After all, the Ahtisaari report contains the most extensive minority arrangement in the world, presenting economic prospects, certainly, and also the prospect of EU membership.
I agree with Mrs Mann that the country has seen decades of neglect. Investment is needed for the benefit of a young, unemployed population, and this will only be provided once the status issue has been resolved, once legal certainty exists - which is why we have to concentrate on justice and home affairs - and once the country is at peace and has good neighbourly relations with Serbia.
I can only make a plea to Serbian politicians: General de Gaulle once spoke of the paix des braves - the peace of the brave. The Serbians and the Albanians would then enjoy a good, common, European future as neighbouring European peoples ...
(The President cut off the speaker)
on behalf of the PSE Group. - (FR) Madam President, ladies and gentlemen, I would like to congratulate the rapporteur, Mr Lagendijk, on his report, which is an excellent one. Solving the problem of stable, sustainable and viable governance of Kosovo is of vital importance to the stability of the Western Balkans as a whole. Such a form of government would be unprecedented since the Second World War, indeed since the Paris peace treaty, in terms of the possible changes to frontiers.
The European Union has, and will continue to have, a crucial and specific responsibility for being an international presence on the ground in Kosovo, replacing the United Nations. This is the greatest test of the European Union's common foreign policy, which is currently being rolled out.
The solution implemented needs to be fair and well balanced. The international community cannot give preference to one of the parties - the Kosovar Albanians - while punishing the other, namely the Serbs. A just solution must be found. As and when the Security Council determines the final status of Kosovo, consideration will have to be given to the problems posed by the influence of Kosovo's status on the region as a whole, on the stability of the whole of Central Europe, on conditions within Serbia, and on the installation of a new Serbian government.
Mr Lagendijk's report enjoys Socialist support, and we endorse the Ahtisaari Plan, which is an excellent basis, but it is not the European Union that will decide on Kosovo's final status; that is a matter for which the Security Council is responsible. We Socialists believe that, once the Security Council has taken its decision, the final status will have to be incorporated into European Parliament documents. Ladies and gentlemen, we Socialists congratulate Mr Lagendijk and ask the House to endorse our proposal that the definition of the final status be postponed.
on behalf of the ALDE Group. - (IT) Madam President, ladies and gentlemen, although the European Union does not have the foreign policy powers that many of us would like it to have, our debate today on Kosovo has greater political significance than it would in other circumstances, mainly because the discussion and the adoption of the Lagendijk report is taking place at a moment in politics when matters are still fluid, when events are evolving week by week and when individual participants can still influence events. I believe, therefore, that it would be very useful for the European Parliament to make a clear statement tomorrow - and the European Union the day after tomorrow, so to speak. If possible, it should do so with a large majority tomorrow in Parliament and, possibly, unanimously in Council a few weeks from now.
I find it interesting that the assessments we have heard so far from Mr Lagendijk, the Council and the Commission are largely along similar lines. I think that is a very important prerequisite. I would like to briefly refer to five points. Firstly: the future of the Balkans and of Kosovo is a future in Europe. The first clear step that we can take to bring a bit of peace to those areas is to ensure a positive target for all - for Serbia and for Kosovo - namely, membership of the European Union. This is an objective that suits them but that also suits us very well, particularly with a view to transforming an area that will otherwise be unstable into an area of permanent peace, economic growth and multi-ethnic democracy.
Secondly: we need to escape the institutional limbo that arose after 1999, and that is why we should support the report by Martti Ahtisaari and the position - which we hope will be unanimous - to be adopted by the Europeans within the United Nations Security Council.
Thirdly: independence is the final result which the entire population of Kosovo would like to see and to which the Lagendijk report also refers, partly as a result of the amendments which we have tabled. Perhaps historians will tell us that it was an error not to provide for alternative options. Today, however, this is a reality, and one that the leaders of Serbia are also well aware of. They need to be politically reassured and not humiliated. It is necessary to realise that, on the symbolic level, Serbia has never given up Kosovo but at the same time, on the factual level, Kosovo has for years been outside the orbit of Serbian influence.
Finally, the European Parliament must endorse - and I say again, unanimously - the Ahtisaari plan, in the hope that the same will occur in the next few weeks within the Council.
Madam President, a final remark: the debate on the European Parliament's budget, which we will have in a few weeks, must provide consistency between what we say on the political level and the financial instruments we adopt to help Kosovo towards the final result.
on behalf of the UEN Group. - Madam President, I would like to join my colleagues in thanking the rapporteur for the work carried out on this report. When we speak about Kosovo, we often tend to think about it in the abstract, whereas it is the last linchpin of the very fracturous European region of the Western Balkans. I think it is incumbent on all of us to ensure that we deliver the strongest possible message that the democratic will expressed by the people of Kosovo is respected, that it is brought to a conclusion and that the European Union has a unified voice on how things should progress in the future.
The roadmap has already been laid out for us through the Ahtisaari Plan. It is a very clear and concise plan with regard to the kind of protection and mechanisms that can be put in place to guarantee that the Kosovars' rights are represented and maintained. Most importantly, however, they will ensure that the minorities within Kosovo are also protected and represented and that they do not become part of a singular state in which they have no influence or role to play.
Most importantly of all, if history has taught us anything - through the example of the establishment of the European Union or conflict resolution in other areas of the European continent - it is that only by having better and closer relations with our neighbours can we achieve what can truly be called a just and lasting peace. That is why Serbia must not be ignored. Even though many of us have criticised Serbia for its actions in the past, and maybe for some intransigence at the present time, it has legitimate concerns which must be responded to. Likewise, the Serb minority in Kosovo has concerns that must be addressed.
We must act as the guarantor of those rights. We must show the way forward to be the best possible way of achieving the peace and stability we all crave for in that region of Europe. At present, there are 213 Irish troops among the KFOR force stationed in Kosovo. They are playing an invaluable role in creating peace and stability. As the previous speaker said, when we vote on the European Union budget in the future we should remember the common foreign and security aspect, because that is one area in which we are successful.
on behalf of the Verts/ALE Group. - (DE) Madam President, there is no simple solution for the future of the remainder of the former Yugoslavia, including Kosovo. It does not make the solution any easier, however, if we just put off dealing with the problems; the reverse is the case. For this reason, I am glad that, after eight years of international administration, there is a tangible proposal on the table at the UN Security Council. I would appeal to the House to vote in favour of this proposal, as it largely corresponds to Mr Lagendijk's report. There must be an end to the state of uncertainty in which the Kosovars of all ethnic origins and the Serbs find themselves. Only then will the urgently needed economic development, as a step towards integration into the EU, be possible. Any delay in taking the current decision and in Kosovo's subsequent integration into the EU will cost the region, and the EU, dear.
on behalf of the GUE/NGL Group. - (DE) Madam President, the great majority of our group will be voting against this report. This is mainly because of the report's negligence with regard to international law - which is shared by the Ahtisaari report itself. Mr Ahtisaari has proposed that the EU develop a kind of successor to UNMIK, which means that UNMIK would be continued by other means, among them the so-called Kosovo Trust Agency, which has mainly carried out privatisation in Kosovo, causing problems locally.
We should like to spell out that Parliament's position on this is one-sided and apt to escalate conflict. We wish to draw attention once more to paragraph 3 of the report adopted by the Committee on Foreign Affairs, and I quote: 'Considers that any settlement regarding the future status of Kosovo must be in accordance with international law'. I hope that this clause remains in the report. I have heard that there are already initial amendments seeking to remove it. We all know that one of the causes of the present state of affairs in Kosovo is NATO's war of aggression against Yugoslavia back then, and I keep asking - I have already asked the Commissioner - what the EU intends to do if Serbia and Russia, in particular, continue to say 'no'? I have yet to receive an answer to this, which means that the intention is really to act contrary to the will of these two countries. The great majority of my group wants no part in this, and hence we shall be voting against this report.
on behalf of the IND/DEM Group. - (NL) Madam President, Mr Lagendijk has produced an even-handed report on the complex situation in Kosovo, and one essential aspect he has touched on is citizenship on the basis of Kosovo's multi-lingual and multi-ethnic character. Strikingly, the present report does not breathe a word about Kosovo's explicit status, although Amendment 13, which we will be backing, does.
Neither, in fact, has the UN mediator Mr Ahtisaari, who, the day before yesterday, passed his final report on to the Security Council with a plain recommendation: independence under international supervision for Kosovo. Prime Minister Kostunica, however, reported last week that independence for Kosovo will never be an option for Serbia. He even hopes for a Russian veto in the Security Council. This wish is diametrically opposed to the Albanian movement's demand for self-determination. Their leader, Kurti, will not settle for anything but unconditional independence. Whatever happens, the risk of ethnic disintegration and regional instability is real.
The big challenge for the international community is therefore obvious: how to combine regional stability with a multi-ethnic citizenship in a sovereign Kosovo. Last week, Commissioner Rehn spoke of this as being an important litmus test for the EU. I would, in this respect, wish the Commission and Council much wisdom, support and every success.
(SL) I would like to commend my fellow Member, rapporteur Lagendijk, for his highly responsible efforts in securing the broadest possible political unanimity in the report with which the European Parliament assumes its share of responsibility for deciding on the final status of Kosovo, which has been under UN trusteeship since 1999. The regrettable fact that the negotiations could not produce a solution makes the responsibility of the European Union even greater.
Kosovo, Serbia, Southeast Europe and the whole of Europe need peace and stability. People in this region have the right to peace and stability regardless of their ethnic origin. Considering the problems and tensions that have built up in Kosovo, the process towards the final status should be conducted so as to prevent chaotic development which might, once again, wound the dignity of any of the ethnic identities, or lead to destabilisation, or create additional barriers to the European prospects for the countries of this region.
The rapporteur and all of us are bound by our common values and principles, in particular the Thessaloniki Agreement for the countries of South-east Europe which arose from the desire to permanently root out the sources of conflict in this part of Europe. We are working together for a solution that should enable coexistence for several ethnic communities in Kosovo and create in the shortest possible time circumstances in which Kosovo, which is facing very challenging economic and social difficulties, can begin to move towards reconciliation, progress and prosperity.
(DE) Madam President, tomorrow, this House will be voting in favour of the Lagendijk report - I assume by a very substantial majority - but this will primarily reflect support for the work of Mr Ahtisaari and his staff. I believe that the position proposed by Mr Ahtisaari is, in essence, the path we should take.
The question asked time and again is: independence - yes or no? This decision will be taken by the United Nations, and I hope their decision, following all the necessary deliberations, will be the right one. This decision will have our full support. What is really important, however, is what will happen after the resolution of the status issue. The status issue will not be an easy one to resolve as far as Serbia is concerned - no one likes losing a significant part of their territory - let us just imagine that from the point of view of our own country.
Nor will the resolution of the status issue solve the problems that Kosovo itself faces, as the difficulty of constructing its own, independent economic and social system is only just beginning. The people of Kosovo will then ask: what about my job, how am I supposed to earn money, afford a house, and so on - and this will also be difficult in their own country.
Europe's task - and this is also supported and highlighted by the report on which we shall be voting tomorrow - is to help both parties cooperate on supporting this difficult process sensibly and in a way that shows decency and mutual respect. This is the most important thing as far as we are concerned, including with regard to tomorrow's decision. We declare our support for a clear-cut decision on the status issue, but we also affirm that Europe - and particularly this House - must support both parties, so that both Kosovo and Serbia can look forward to a bright future.
(SL) This weekend we marked solemnly in Rome and Berlin the 50th anniversary of the Treaty of Rome and celebrated a long period of peace. In the Western Balkans, however, this period was not only punctuated by peace, but also by extremely cruel and destructive wars.
The genocide in Srebrenica has taught us all that we cannot and must not allow or risk a repeat of such a human catastrophe in Kosovo. This is why, eight years ago, we took timely preventive action by intervening with military force. At that time, too, there was the threat of a veto in the United Nations, but, nevertheless, we managed to act. Today, Kosovo is still only half the way there, without status, without access to international funding and without an effectively functioning state ruled by law. Only a state can and must secure the basis and framework for economic recovery, for foreign and domestic investment and for badly needed jobs. Only a state can become a member of the European Union.
Delays in these process leading to the determination of status could threaten the fragile situation and slow down the constructive processes that are stabilising the region, promoting economic and political cooperation between neighbours and uniting them in their objective to develop cooperation with other countries of the European Union and model their own environment on ours. However, the dynamic provided by the efforts of Martti Ahtisaari in determining the status of Kosovo is helping us to inject more hope as well as the spirit and methods of the European Union into the lives of all the inhabitants of this region.
We are dealing with their future, coexistence and well-being. For this reason, I believe that politicians in neighbouring Serbia, Montenegro, Albania and Macedonia, as well as those in Croatia and Bosnia, will find additional motivation to come closer to the European Union.
(PL) Thank you, Madam President. In the report we have discussed, the European Parliament has made its pronouncement on the thorny issue of the future of Kosovo. The province lies in the heart of Europe, and for this reason Europe must also play an active role in determining its future. However, we cannot simply go ahead and do this, as the report emphasises, without the approval of the UN Security Council. And it will not be possible to gain such approval without Russia's agreement.
In their contacts with the West, the Russians see Kosovo as a useful bargaining chip they can use in the negotiations concerning Iran's nuclear programme.
We should also remember that granting Kosovo independence will constitute a precedent which Russia may wish to invoke during negotiations concerning other regions such as Abkhazia, Transdnistria or North Ossetia. We must therefore emphatically underline that Kosovo is a unique case and an exception, and that Russia cannot use it as a tool to re-establish its position as a super-power.
(NL) Madam President, Kosovo was the divisive element in former Yugoslavia. Even before Slovenia and Croatia gained independence, the residents of Kosovo had mentally detached themselves from Serbia. Even then, they set up their own administration and education and boycotted all state institutions. They demanded international recognition of their independence, but had to settle for war and renewed occupation instead.
Since 1999, the Serbian military and officials have been replaced by other colonialists. The residents of Kosovo only want one thing: self-determination - Vetevendosje - as is evident from the graffiti on every wall. Prolonging the present twilight situation will promote stagnation and crime. The forced return to Serbia will inevitably culminate in either a civil war or two million refugees. This prospect is worse than another violation of international law which, without agreement, does not sanction separation.
For Serbia's future too, it would be better if it were finally unshackled from the nationalistic battle of prestige for Kosovo. Everyone knows that there is no ultimate solution other than an independent Kosovo, but nobody dares to be the first to take responsibility for this. Unfortunately, this will seriously delay the implementation of Ahtisaari's weakened proposal.
(DE) Madam President, ladies and gentlemen, congratulations to Mr Lagendijk! There is actually no need for me to speak at all, as I could simply endorse what you said, as Mr Swoboda and Mrs Kallenbach have done. Nevertheless I will make a few comments.
I should like to give advance warning that after a debate of this kind we may very quickly be suspected by the outside world, and above all by the region itself, of being anti-Serbian or pro-Albanian. I should like to protest against this. We have been trying really for years to help the people in Serbia and Kosovo to have a peaceful and prosperous future. Creating the prerequisites for this is difficult and the proposed solution put forward by Mr Ahtisaari makes it possible for the people finally to put Milošević's poisoned past behind them. Whether that can be just, my dear Mr Tabajdi, I do not know. Just solutions are very difficult to achieve. However, I know of no other possibility than the one that has now been proposed.
Proper negotiations have of course never been held between Serbs and Albanians. The extreme views were so far apart that they were never brought to the negotiating table. Heaven forbid that we should therefore lengthen the procedure any more. I also understand that no Serbian Government will ever sanction the loss of Kosovo. However, if the Serbian politicians are honest - and of course some of them are when you talk to them - then they also know that with Kosovo in their national territory a peaceful future will not be possible, and it is this peaceful future that the people in Serbia and Kosovo, in particular the young people, deserve. The politicians ought to ask themselves who in Serbia actually wants to bear the consequences of Kosovo's remaining in Serbia, both the financial and all of the political consequences. The Albanians must enable those Serbs who wish to live in their homeland in Kosovo to do so, and to return if they so wish.
The Ahtisaari plan is in my view the only basis for a peaceful coexistence. Unfortunately, discussions often disregard the years of the apartheid regime from 1989 to 1998, as has happened again today. I noticed this in Mr Pflüger's comments, for example. I do not think that the NATO attack marked the beginning, but that it all started with the revocation of Kosovo's autonomous status. The Security Council would really be well advised finally to cut the Gordian knot quickly, so that we can continue working and help both Serbia and Albania on their peaceful path into the European Union.
(NL) Madam President, needless to say, I should also like to congratulate my friend and fellow Member, Mr Lagendijk, on his report, even though we do not see eye to eye on every detail.
We as a group do, of course, welcome the proposals which the negotiator, Mr Ahtisaari, presented in New York last Monday. This is also something which is clearly reflected in the report on which we will be voting tomorrow. In that respect, our group backs the report as it now stands. These proposals, as set out on this platform, also enjoy the support of the Council and the Commission.
What we believe matters most of all now, though, is that the Security Council should take a decision on the status of Kosovo. This should be done without unnecessary delays, so that the uncertainty in Kosovo can be lifted before long and that both Kosovars and Serbs can focus on their future in Europe.
It is not up to the European Union, however, to take a stand in this respect at the moment. In this light, it is not, as we see it, up to the EU to pre-empt the final outcome of the status in the Security Council. Kosovo's interim status is based on a Security Council resolution, and so should its final status be. This is of the utmost importance for the international legitimacy of this decision, and it is for this reason that we have rejected Mr Posselt's amendments.
It is also essential for the internal legitimacy of the decision on the status. Indeed, the EU will not get down to the real work until after the decision in New York. To a great extent, the EU will be responsible for guiding the implementation of this status. This is something for which the Union will need to be fully prepared, but will, above all, need to avoid being piggy in the middle from the word go; this is also why my group will be voting against the amendment which qualifies the status without there having been a debate on this in New York.
In this respect, we follow the line as expressed by the presidency, but also by the Commission, neither of whom mentioned qualification this afternoon.
- (PL) Madam President, the debate on Kosovo has raised an issue which is of the utmost importance in terms of international relations. For the first time in many years the international community is breaching the territorial sovereignty of a European country. While it is true that there are no proposals to grant independence to this new political entity, this new quasi-state is supposed to have its own national anthem, flag and mini army. It will also remain subject to international control for an undefined period of time.
This novel approach to international intervention in the internal affairs of a sovereign state will set a precedent which may, in the future, lead to attempts by the international community to manipulate the internal affairs of other countries experiencing far more minor problems.
The only sensible solution is to formally leave Kosovo within the Republic of Serbia, and to grant it a greater degree of autonomy, while also taking fast-track measures to incorporate the region into the European Union. For an independent Kosovo will still have a significant Serbian minority which will destabilise the country.
(EL) Madam President, the situation in Kosovo, following on from and as a result of interventionist policies, is another problem that needs to be resolved within the framework of the United Nations. However, the Ahtisaari proposal, which is basically adopted in the report we are examining, goes against basic principles of international law, the UN Charter itself, and makes provision for the borders to be redrawn and the area's history to be distorted, at the expense of the Serbian community.
Overall the Ahtisaari proposal promotes the creation of an independent state, to the degree that it can be independent with such a NATO military presence and the application of the European security policy. I fear that it will operate as a protectorate, rather than as an independent state.
We are and shall continue to be in favour of the self-determination of nations, but not when it is used indiscriminately on the basis of double standards. We only need remember that, after the procedure of decolonialisation and before the break-up of Yugoslavia, the only recognition of secession by the international community - and it was for very specific reasons - was that of Bangladesh by Pakistan, and to warn that making Kosovo independent will open a Pandora's Box and will result in the strengthening of all forms of secessionist action.
(ES) Madam President, the Kosovo issue is a complex one and has many implications on different levels; it affects the fundamental principles that regulate the functioning of the international community. On this issue, therefore, it is necessary to act cautiously, seeking the broadest possible consensus and taking account of international law.
Kosovo is also an exceptional case. This has been acknowledged by the United Nations' special envoy and the great majority of the international community. In view of its exceptional nature, the solution does not set a precedent for other possible cases in Europe: that is stated in the text of the resolution that we will vote on tomorrow.
As the contact group stated in its conclusions of January 2006, the specific nature of the Kosovo problem results, amongst other things, from the break-up of Yugoslavia and the resulting conflicts, the ethnic cleansing and the events of 1999, of which I would stress NATO's military intervention of that year. Another factor that makes the Kosovo case exceptional is the long period under international administration in accordance with Resolution 1244.
Madam President, I would have liked Mr Ahtisaari to have found a solution that had the approval of the two parties in question: Serbia and Kosovo. In relation to such sensitive issues that involve fundamental principles and in a region that has suffered a long period of conflict and instability, a mutually acceptable negotiated solution would have been the best thing. Unfortunately, however, the negotiations during 2006 and at the beginning of 2007 have failed to bring the differing positions together.
It now falls to the Security Council to debate Mr Ahtisaari's proposal and, on that basis, to adopt the appropriate decisions. Clearly neither the European Parliament nor any other institutions are competent to decide on the final status of the territory; it should be established by the Security Council that adopted Resolution 1244. I would like it still to be possible for the Security Council, within a reasonable timescale, to try to achieve an agreement between the parties.
In any event, I hope that the members of the Council, particularly its permanent members, will play a constructive role at such a decisive moment as this, as we request in the text that we will vote on tomorrow.
Madam President, whenever we find a just, feasible and sustainable solution to overcome a crisis, we want it to become a precedent. The mere fact that we do not want our solution for Kosovo to become a precedent this time is the recognition that this solution is unfortunate, or at least imprudent. And it is wishful thinking to believe that nobody will use it as a precedent. Therefore we must find ways to mitigate the subsequent risks.
In this respect, four suggestions could be considered. One: to accept and state that the solution for Kosovo is based on and should be consistent with the principle of regional security. Two: to agree that Kosovo might become independent only within the European Union after meeting the membership criteria. Three: to offer immediately to Serbia a clear European Union accession action plan, free from any prerequisite conditions. And four: to convene an international conference on the Western Balkans in order to integrate the solution for Kosovo into a region package deal.
Without an approach which looks beyond the borders of Kosovo and beyond the present time, the effects of this plan might blow up in our faces.
Madam President, the rapporteur Mr Lagendijk and our shadow rapportuer Mr Posselt have certainly done an excellent job. However, I will not vote in favour of this report for reasons of general principle. I believe that such a dispute must be resolved by mutually negotiated agreed settlements by the parties concerned, and not through unilateral actions or impositions from the outside. A durable settlement necessitates the will of those who will implement it.
I do not accept the notion of an independent state with limited sovereignty. An independent country is fully sovereign, or there is something wrong with it becoming independent.
I am aware that the only realistic outcome for Kosovo cannot be a return to Serbian sovereignty, nor partition, nor union with any other country. The negotiating process may have lasted for a very long time, but the Ahtisaari report was only published a few weeks ago. Why do we conclude so soon that the positions of the parties are unbreachable? We should encourage them to understand that there is no other way but to negotiate within a reasonable time on the basis of that report.
The Commissioner said that commitment towards Serbia can serve as a diplomatic tool in encouraging Belgrade to mainstream its position towards the Ahtisaari proposals. I think that the virtue of patience is a factor for international diplomacy.
(PL) Madam President, resolving Kosovo's status is a good test of the European Union's nascent foreign policy.
Firstly, we should express our appreciation for the efforts of Martti Ahtisaari, the UN General Secretary's Special Envoy for the Future Status Process for Kosovo, and for his plan.
Secondly, the European Parliament stresses that any settlement concerning the future status of Kosovo must conform with the democratically expressed wishes of the inhabitants of Kosovo, whilst respecting human rights and international law.
Thirdly, the problem of Kosovo must be regarded within the broader context of the situation in the Balkans.
At a time when we are celebrating the fiftieth anniversary of the signing of the Treaties of Rome, I would like to place particular emphasis on the political responsibility of the European Union for drawing up the terms, and opening the way, for future membership of the Union to Serbia. The European Union must play a historical role by helping to foster democracy and prosperity for all the peoples of the Western Balkans.
Madam President, Commissioner, honourable Members, despite my belief that not all stones were left unturned in our joint efforts to bring the Serbian side to support the final deal, I welcome the Lagendijk report because it emphasises the need to obtain the consent of both parties involved.
I know that the people of Kosovo cannot live in limbo for much longer. They pay a very heavy price each day that negotiations are prolonged. However, we need to keep in mind the lessons of history: what happens when third parties decide the final outcome of a conflict between two countries without the clear consent of the primary parties involved. This is exactly the direction of Mr Ahtisaari's report, from which Serbian support is sorely missing.
At present, it seems that all decisions have been made and that Kosovo will soon have its own status. But if we truly desire lasting peace and prosperity in the Western Balkans, we need to continue to encourage Belgrade to sign on the dotted line. We have the EU resources and the global institutions to achieve such a goal. I continue to hope for the best and in doing so I will vote for the Lagendijk report, while acknowledging the fact that when the final status of Kosovo is announced, the work of all interested parties must not end. The sooner we bring Serbia to accept the deal, the better it will be for the Balkans and for the whole of Europe.
(SK) Like my colleagues, I, too, would like to praise the work done by the rapporteur and the efforts of our shadow rapporteur, Mr Tabajdi. I believe that we have dealt at length with this topic in the Committee on Foreign Affairs and have met the representatives of both Priština and Belgrade. The UN Security Council is now set to rule on the status and especially the future of the people now living in Kosovo. This ruling will impact Serbians and Kosovo's Albanians equally. It will also impact Christians and Muslims equally. It will affect developments in the quality of life.
As a Member of the European Parliament, I very much regret that we have driven Serbia into a situation where it has to rely on Russia and is looking to play Russia as an ace in defending Serbia's interests in the UN Security Council. I must say that I do not believe that tomorrow, if asked to vote on the report, the Members would support amendments that dramatically erode the legitimacy of either party. I believe that this honourable House would only back proposals that treat the two parties concerned in an equal and just manner.
Member of the Commission. Madam President, honourable Members, I want to thank you for this very substantive and responsible debate. I believe that your report, and I trust your vote tomorrow, will further reinforce European unity in order to bring the Kosovo status process to a successful conclusion.
With the submission of President Ahtisaari's proposal to the UN Security Council, the process now enters its decisive phase. I trust that the Security Council will live up to its responsibility, and I hope that it will endorse the proposal in a timely manner.
Then follows the hardest phase for us, that of the implementation of the status, which, as has been said today in this House, is a real litmus test for the EU's common foreign and security policy. Therefore, I highly appreciate the support for this joint challenge of ours provided by Parliament and by the rapporteur on Kosovo, Mr Lagendijk.
In conclusion, I am glad that all three institutions share the view that European unity and EU leadership continue to be needed to achieve a sustainable settlement that produces a democratic and multi-ethnic Kosovo and assures continued regional stability. At the same time, we are providing Serbia with a tangible EU perspective, which should help Serbia to leave the nationalist past behind and turn towards a European future.
(Applause)
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Written statements (Rule 142)
, in writing. - (ET) Over a period of eight years, the international community has become convinced that independence for Kosovo is the best means of ensuring stability in the region. UN Special Representative Ahtisaari has presented a report that recommends Kosovo be afforded all of the elements of independence, without using the word independence per se.
The report prepared by colleague Joost Lagendijk repeats all of the well-known facts and supports Ahtisaari's recommendation as the basis for regulating the status of Kosovo. I would, however, like to ask whether systematisation and paraphrasing is the only added value that Parliament is able to offer.
The proposal for amendment, one of the authors of which is Lagendijk himself, recommended adding to the report the concept of supervised sovereignty, which is indeed the core of the report. This is the kind of clarity that is expected of us.
The most common argument against the proposal for amendment is fear of Russian displeasure. For months Moscow has been issuing warnings that independence for Kosovo will create a precedent on which Trans-Dnistria, Abkhazia and Ossetia could also seek independence.
The Kremlin is, however, very well aware that no legal precedent can arise. Kosovo is the only territory where the UN has a sufficient mandate to recommend independence. As a member of the UN Security Council, on 10 June 1999 Russia granted its approval of independence for Kosovo.
Russia simply wishes to avoid the shrinking of its sphere of influence in Europe. I doubt whether Russia will be willing to take responsibility for any new outbreak of bloodshed in Kosovo that may arise if independence is not granted.
Our ultimate objective is to prevent suffering, and to ensure democracy and economic development. This sometimes requires courage.
(EL) In accepting the Ahtisaari report on the creation of an 'independent' protectorate of Kosovo under Euro-NATO occupation, the European Union and the European Parliament are creating a clear state of secession in the eyes of the world and a new state. This undermines and violates all the agreements and principles created by the United Nations and international law since the Second World War. The report voted for by the Group of the European People's Party (Christian Democrats) and European Democrats, the liberals and the social democrats promotes the redrawing of the borders in the Balkans, perpetuates the presence of the Euro-NATO military occupation forces and blatantly blackmails Serbia, while at the same time incriminating and condemning the Serbian community in Kosovo and Serbia itself with insulting impudence. It opens a Pandora's Box of escalating nationalistic opposition and clashes throughout the Balkans, the incitement of secessionist movements and the imposition and legalisation of the presence of Euro-NATO occupying forces in the area.
Now we see the real objectives of the criminal war by ΝΑΤΟ against Yugoslavia, participated in by the EU and the governments of its Member States, both centre left and centre right, including the PASOK government in power in Greece at the time, a policy continued today with the same consistency by the New Democracy government, confirming the adherence of both parties in the two-party state to participation in and support for the criminal imperialist plans of the EU and ΝΑΤΟ and the USA in the area and in the world as a whole.